Citation Nr: 1509464	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as breathing problems, including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a March 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Board previously remanded this claim in April 2013 and again in May 2014 for additional development and consideration.  All request actions have been completed and the claim is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not currently have a pulmonary or respiratory disorder that has been linked by competent, probative evidence to service, including any exposure to asbestos therein.  


CONCLUSION OF LAW

A pulmonary or respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a September 2010 letter that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision to deny service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with a VA examination in July 2013, and an addendum opinion was obtained in August 2014 .  The Board finds that the July 2013 examination and August 2014 medical opinion are adequate as they are based on a physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In obtaining this August 2014 VA addendum opinion and additional treatment records, the Board finds there was substantial compliance with the May 2014 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In his March 2012 notice of disagreement, the Veteran asserted that his breathing condition was secondary to asbestos exposure during service.  During his March 2013 Board hearing, the Veteran testified as to specific situations in which he was exposed to fire-related chemicals and toxic fumes.  The Veteran's military occupational specialty as noted on his Department of Defense Form 214 (DD-214) was damage controlman.  The Board finds that this rating and tasks are consistent with exposure to asbestos; therefore, exposure to asbestos is conceded.  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(f). 

The Veteran's service treatment records do not reflect complaints of respiratory symptomatology, or a diagnosed respiratory disability.  Thus, there is no evidence of an in-service incurrence of a pulmonary or respiratory disorder.  

The Board notes there are significant VA and private post-service treatment records associated with the claims file dating from 1990, which is the first indication the Veteran complained of shortness of breath.  The records show that the Veteran quit smoking in 1992, with a 50-pack year smoking history prior thereto.  Further, a December 2002 VA pulmonary function test showed mildly reduced pulmonary function, suggesting restrictive ventilatory function, and a January 2012 private x-ray showed clear lungs.  Therefore, these records do not reflect a diagnosed respiratory disability at any point during the appeals period.  

The Veteran was provided a VA examination in July 2013.  The VA examiner found that after reviewing all past and current medical records, the objective evidence did not support a diagnosed respiratory disorder, basing this opinion on the lack of complaints or clinical findings during service or in the post-service period.  However, the examiner also erroneously stated that he was aware of pulmonary function tests having been conducted in 2002, but that the results of those tests were unavailable.  As such, the Board requested an addendum opinion in May 2014, since these records were associated with the claims file.

In August 2014, the request addendum opinion was obtained.  The VA examiner reviewed the claims file and again determined that after reviewing all past and current medical records, there is no objective evidence to support a finding that the Veteran either previously or currently has a diagnosed respiratory/pulmonary condition.  The examiner also notes that the most recent chest radiograph in 2013 shows no pulmonary pathology.  The spirometry from June 2002 reported a normal FEV1/FVC ratio with no significant improvement.  The mild reduction that was noted is suggestive of the presence of a mild restrictive ventilatory dysfunction, however, it is non-diagnostic without other corroborative evidence, such as pulmonary pathology on chest images.  The examiner also noted that radiographic pulmonary findings classically found in individuals previously exposed to asbestos would be that of pleural plaques or thickening and/or pulmonary parenchymal fibrosis, which is lacking in this case.  Therefore, the examiner again concluded that a current pulmonary condition is not present.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  The question of an asbestos related disability has been thoroughly investigated as set out above, with no indication a current disability is present.  When specifically investigated in connection with this appeal, the examiner concluded that there is no asbestos related disability, or any respiratory disability, given the diagnostic studies accomplished.  

The Board acknowledges the Veteran's lay statements in support of his claim.  However, he is not competent to diagnose a respiratory disorder due to asbestos exposure, or otherwise, as such matter requires medical testing and training to determine.  Accordingly, his opinion as to the diagnosis or etiology of a respiratory disorder is not competent medical evidence, and may not be accorded probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a pulmonary disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a pulmonary or respiratory disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


